DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 7 are objected to because of the following informalities: 
As to claim 4: Line 4 of the claim recites in part “an outer side which is oppositely directed to inner side” and appears to be grammatically incorrect. A possible correction could be to instead recite --an outer side which is oppositely directed to an inner side-- and is the interpretation taken by the examiner for the purpose of expedient examination.
Claim 4 is also objected to because line 3 recites in part “opposite or adjacent to the part” but there is insufficient antecedent basis for the limitation “the part” in the claim or in parent claim 1. However, because a possible correction could be to instead recite --opposite or adjacent to a part--, this is the interpretation taken by the examiner for the purpose of expedient examination. 

 As to claim 7: Lines 2-4 recite various functions but at the end of said list in line 4, there is a lack of a word to signify the end of such list and accordingly appears to be grammatically incorrect. A possible correction could be to include the word --or-- immediately preceding the currently recited “power management” in order to be grammatically correct.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the various structural features indicated by reference numbers as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In particular, figures 1-10 and 12-15 filed on 7 October 2021 (figure 11 is excluded because the replacement sheet filed 17 December 2021 is clearly legible) are objected to as being of such low resolution that the examiner is unsure which reference numbers are indicated where because it is difficult to tell both which reference number is being indicated as well as the structural details of the features being indicated by such reference numbers due to the low resolution in each of said figures. The examiner recommends filing replacement sheets for each of figures 1-10 and 12-15, similar to figure 11, in order to obviate the instant drawings objection, such that each of the reference numbers and details of each of said figures are easily discernable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: Lines 9-10 of the claim recite in part “the strain gauge assembly arranged to selectively adopt a stowed condition and a deployed condition” but it is unclear from the context of the claim how such an assembly is to select from either a stowed condition or a deployed condition because each of said conditions may apply to a number of characteristics of such an assembly; i.e. stowed may refer to the assembly being placed inside of a storage container and deployed would then correspond to removing the storage assembly from said container or may alternatively refer to the strain gauge assembly being in physical contact with the rest of the apparatus or another device and correspondingly the deployed condition would be when separated from the apparatus or other device by, e.g. action of an electrically actuated solenoid or through some other means of physical manipulation in order to selectively attach or detach said assemblies from the rest of the device they reside within or from another device entirely.
Although Applicant’s as-filed specification page 10, lines 21-25 gives one example for such a comparison of stowed and deployed via the action of retaining a quantity of fluid in a hydraulic chamber, because other interpretations of the scope of “stowed” and “deployed” exist (such as the examples indicated above by the examiner previously), the scope of the claim is still rendered unclear.
Because there are multiple interpretations that may be considered to read on the language of “stowed” and “deployed” for the reasons noted above, the examiner is interpreting the terms in accordance with the broadest reasonable interpretation of the terms “stowed” and “deployed” for the purposes of prior art search and expedient examination. Accordingly, any one of the interpretations cited by the examiner above will be considered to meet the recited limitations of the “strain gauge assembly arranged to selectively adopt a stowed condition and a deployed condition”.  

As to claims 2-12: Each of said claims depends ultimately upon independent claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyen et al. US PG-PUB 2015/0226352 A1 (hereafter Oyen), prior art of record as being the US equivalent of WO 2014031008 A1 listed on the IDS filed 7 October 2021.
As to claim 1: Oyen discloses a strain monitor (71; fig. 1 and see ¶ 26) for attachment to part of a submerged structure (see ¶ 23 regarding the pipe referred to therein that is noted to be embodied by a submerged pipe in ¶ 8), the strain monitor comprising:
a main body (1; see fig. 1; the body disclosed in ¶ 23 is considered to be a main body that includes the strain monitor 71 thereon as depicted);
the main body comprising an attachment assembly which is arranged to secure the strain monitor to the submerged structure (the hinge elements 21, 23, and 31 all are considered to be part of an attachment assembly that is arranged to secure the strain monitor that is disposed on the main body 1 as depicted in fig. 1 to the submerged structure of the pipe as disclosed in ¶ 8 and 23 as noted above);
a plurality of strain gauge assemblies, carried by the main body, arranged in a spaced apart relationship (see fig. 2 and ¶ 27 regarding the plurality of strain gauges 72-76 that are disposed in portions of the apparatus that are considered to be strain gauge assemblies and are arranged in a spaced apart relationship as depicted),
each strain gauge assembly comprising a strain gauge and a carrier (each of the strain gauges 72-76 are disposed in portions of the main body 1 that are considered to be carriers because they are located within portions that support them and therefore are considered to also carry them), and the strain gauges attached to the carrier (see fig. 2 and ¶ 27 regarding the plurality of strain gauges 72-76), and the strain gauge assembly arranged to selectively adopt a stowed condition and a deployed condition (see the 35 U.S.C. 112(b) rejection of the instant claim for the reasons noted above; because the strain gauge assembly may be attached to an underwater pipe as noted in ¶ 8 and ¶ 23 via the action of the threaded bolt 5 as disclosed in ¶ 26 [i.e. the stowed condition is considered to be when the main body 1 that carries each of the strain gauge assemblies is not attached to said pipe and deployed is considered to be when the main body 1 is attached to said pipe], the strain gauge assemblies that support each of strain gauges 72-76 are considered to selectively adopt a stowed condition and a deployed condition).

As to claim 2: Oyen discloses the strain monitor of claim 1, further comprising one or more features which are intended to be used by an ROV for installation and/or detachment of the strain monitor to and/or from the submerged structure, and/or operation of the strain monitor (¶ 26; because the disclosed ROV is capable of being used with the feature of the threaded bolt 5 for detachment of the strain monitor 71 to or from the submerged pipe as noted previously above in the 35 U.S.C. 102(a) rejection of claim 1 above, the claim limitations as recited are considered to be met).

As to claim 3: Oyen discloses the strain monitor of claim 1, further comprising a control to cause the strain gauge carrier to move from a stowed condition to a deployed condition (¶ 26 - the disclosed ROV must necessarily include a control in order to achieve the disclosed operation of attaching the main body 1 to the submerged pipe and accordingly is considered to cause the strain gauge carrier to move from a stowed condition in which the main body 1 is not attached to said pipe and to a deployed condition in which the main body 1 is attached to said pipe).

As to claim 4: Oyen discloses the strain monitor of claim 1, further comprising an inner side which is arranged to be positioned opposite or adjacent to a part (which may be an outward surface) of the submerged structure, and an outer side which is oppositely directed to an inner side and is arranged to face away from the submerged structure (fig. 1; the inner annular surface of the main body 1 has an inner opening 6 as disclosed in ¶ 25 and is arranged to be positioned adjacent a part of the submerged structure, i.e. the underwater pipe disclosed in ¶ 8 and 23, because the clamp attaches thereto via the action of the bolt 5 as disclosed in ¶ 26; the outer annular surface of the components 11, 13, and 15 as depicted in fig. 1 are considered to constitute outer sides that are oppositely directed to an inner side and is arranged to face away from the submerged structure at least by virtue of being further away from said submerged structure than the inner annular surface defined above previously).

As to claim 5: Oyen discloses the strain monitor of claim 1, wherein the main body is of concave shape (fig. 1; the main body 1 is defined by the concave shape of the portions 11, 13, and 15 and are shaped to fit around a pipe as noted in ¶ 8 and 23).

As to claim 6: Oyen discloses the strain monitor of claim 1, further comprising a data collection module which is detachably connectable to the main body (the disclosed ROV in ¶ 26 is noted to have a suitable apparatus for reading the strain gauge and is thus considered to be a data collection module - said data module is detachably connectable to the main body because the ROV is detachable from the main body because the ROV and main body are only attached to one another when the ROV is tightening the bolt 5 as disclosed in ¶ 26).

As to claim 7: Oyen discloses the strain monitor of claim 6, wherein the data module is arranged to effect at least one of the following functions: data processing (the data module on the ROV disclosed in ¶ 26 uses the data from the strain monitor 71 to determine when to stop tightening bolt 5 and accordingly is considered to carry out the function of data processing), signal processing, data storage, data communication (externally of the strain monitor), or power management.

As to claim 8: Oyen discloses the strain monitor of claim 1, wherein the carrier is provided with three contact portions or formations, which when the carrier is in a deployed condition are arranged to bear against the structural part/member of the submerged structure (¶ 25; the carrier of each of the strain gauges 72-76 is provided with a through hole 41 that defines an opening in the main body 1 and utilizes an opening, such as opening 41 and a bolt, such as bolt 43 in order to secure the strain gauge therein and accordingly is considered to have three contact formations and each of said portions, being parts of the main body 1, are considered to bear against the structural part of the submerged pipe to which the entire apparatus is attached).

As to claim 12: Oyen discloses the strain monitor of claim 1, wherein the strain monitor (71) is configured to extend partially around the part of the submerged structure when attached to said part (the strain monitor is arranged along a circumferential portion of the main body 1 and accordingly is considered to be configured to extend partially around the part of the submerged structure when attached to said part).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oyen et al. US PG-PUB 2015/0226352 A1 (hereafter Oyen), prior art of record as being the US equivalent of WO 2014031008 A1 listed on the IDS filed 7 October 2021 in view of Campbell US Pat 9,778,118 B2 (hereafter Campbell).
As to claim 9: Oyen teaches all of the limitations of the claimed invention as described above regarding claim 1, including a strain gauge carrier (each of the strain gauges 72-76 are disposed in portions of the main body 1 that are considered to be carriers because they are located within portions that support them), but does not explicitly teach:
a strain gauge deployment assembly which comprises a spring, which when actuated is arranged to urge the strain gauge carrier into a deployed condition.
Campbell teaches that a strain gauge may be deployed by a strain gauge deployment assembly which comprises a spring (134; see col. 7, line 67 and col. 8, lines 1-2), which when actuated is arrange dot urge the strain gauge into a deployed condition (col. 7, line 67 and col. 8, lines 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oyen by including a strain gauge deployment assembly which comprises a spring, which when actuated is arranged to urge the strain gauge carrier into a deployed condition because such an arrangement is an art recognized means of moving a strain sensor into position with a surface of a component to be measured such as suggested in Campbell col. 7, line 67 and col. 8, lines 1-2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oyen et al. US PG-PUB 2015/0226352 A1 (hereafter Oyen), prior art of record as being the US equivalent of WO 2014031008 A1 listed on the IDS filed 7 October 2021 in view of Campbell US Pat 9,778,118 B2 (hereafter Campbell) as applied to claim 9 above, and further in view of Leifeld US Pat 5,461,757 (hereafter Leifeld).
As to claim 10: Oyen as modified by Campbell teaches all of the limitations of the claimed invention as described above regarding claim 9, including a deployment assembly (see Campbell col. 7, line 67 and col. 8, lines 1-2 regarding the spring 134 that deploys the carriers of each of the strain gauges 72-76 of Oyen), but does not explicitly teach:
wherein the deployment assembly comprises a hydraulic chamber and fluid therein is arranged to maintain the carrier in a stowed condition.
Leifeld teaches that a sensor may be supported by hydraulics in order to maintain a sensor in a certain position (col. 4, lines 40-44; while not explicitly disclosed, if hydraulics are utilized to movably support a sensor element, there must necessarily be a hydraulic chamber and fluid present - because the sensor element is noted to be movably supported, it is considered to move between positions that are considered to be stowed and deployed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oyen as modified by Campbell by including a deployment assembly that comprises a hydraulic chamber and fluid therein that is arranged maintain the carrier of Oyen in a stowed condition because such a construction is an art recognized means of movably supporting a sensor element that utilizes springs therein, such as suggested in Leifeld col. 4, lines 40-44 and can thus increase the flexibility of the device of Oyen by only deploying it when actively preparing to take measurements and stowing it when not which could be beneficial to increase the longevity of the structures by reducing their exposure to environmental effects such as decay by, e.g. air or fluid resistance or corrosion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oyen et al. US PG-PUB 2015/0226352 A1 (hereafter Oyen), prior art of record as being the US equivalent of WO 2014031008 A1 listed on the IDS filed 7 October 2021 in view of Zusman US PG-PUB 2016/0097674 A1 (hereafter Zusman).
As to claim 11: Oyen teaches all of the limitations of the claimed invention as described above regarding claim 1, including a strain monitor (71) and a submerged structure (the pipe disclosed in ¶ 8 and ¶ 23), but does not explicitly teach:
one or more magnets which in use cause the strain monitor to be attached to the submerged structure.
Zusman teaches that sensors with outer housing components may be attached to components by one or more magnets (¶ 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oyen such that one or more magnets cause the strain monitor to be attached to the submerged structure because magnetism is an art recognized means of achieving the useful and predictable result of attaching a sensing component to a structure when the sensing component has an outer housing component, such as suggested in ¶ 37 of Zusman. Accordingly, because the strain gauge components of Oyen are included in further housing components such as depicted in figs. 1 and 2, the use of magnets as suggested by Zusman would provide a reliable attachment means between the housing and the submerged pipe disclosed in Oyen ¶ 8 and 23 because such magnets are known alternatives to screws and bolts such as also noted in Zusman ¶ 37.

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Welton et al. US Pat 3,965,736 discloses a clamp means for attaching strain measuring devices to a rod pumped well unit and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855          

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855